DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 09/15/22. Claims 1 has been amended and claims 7-10 have been newly added. Claims 1-10 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The negative limitation “wherein the upper outer layer and upper inner layer are configured to overlap along their respective front portions when worn but not attach along the respective front portions” was not supported in the originally filed disclosure. If anything, the originally filed disclosure teaches away from this detailing that the upper outer layer and upper inner layer are attached or attachable (see paragraph 0036). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in the limitations “wherein the upper portion comprises an upper inner layer configured to extend over a bust of a wearer along a front portion thereof” and “a second piece comprising an upper outer layer configured to be worn as a camisole bra over the upper inner layer and support breasts of the wearer along a front portion thereof” what the “front portion” is of the wearer of the garment article. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrickson (US 2009/0265831).
In regard to claim 1, Hendrickson teaches a combination nursing article comprising: a first piece comprising an upper portion (upper portion/inner bodice: 200), a lower portion (bottom portion: 102), and an empire waist between the upper and lower portions (empire waist is chest band 704 as described in paragraph 0047), wherein the upper portion (200) comprises an upper inner layer configured to extend over a bust of a wearer along a front portion thereof (see figure 2 and paragraph 0047-0049), and wherein the empire waist comprises an elastomeric band configured to apply sufficient pressure along a torso of the wearer to maintain a position of the upper portion and lower portion relative to the torso (band: 704 as detailed in paragraph 0047); and a second piece comprising an upper outer layer configured to be worn as a camisole bra over the upper inner layer and support breasts of the wearer along a front portion thereof (second piece is outer bodice: 106), the second piece (106) further comprising an elastomeric band configured to extend over the first piece (see figure 1, chest band: 104; paragraph 0031-0032), below breasts and around the torso of the wearer with sufficient elastomeric properties to provide support for the breasts (paragraphs 0031-0032), wherein, when worn, a lower edge of the second piece is configured to be lifted and pulled upwardly to expose an upper edge of the upper inner portion and the upper edge of the upper inner portion is configured to be pulled downwardly to expose a nipple of the wearer for nursing (see figure 2, paragraphs 0050-0051; the upper inner portion 200 has upper edges 210, 212 that are configured/capable of being pulled downwardly to expose a nipple of the wearer, all the structure is taught and a wearer’s breast is capable of being worn so the that the upper inner portions edge needs to be pulled down to expose nipple).  

 	In regard to claim 2, Hendrickson teaches wherein the lower edge of the second piece comprises the elastomeric band (second piece: 106 has an elastomeric band 104 that extends to edge 121: paragraph 0033).
  
 	In regard to claim 3, Hendrickson teaches wherein the elastomeric band of the second piece is configured to overlap with the elastomeric band of the first piece when worn (see figures 1 and 2 detailing overlap of elastomeric bands, paragraph 0049 and figures 7 and 8 showing the chest band: 704 being covered and overlapped by second outer bodice band: 104).  

 	In regard to claim 4, Hendrickson teaches wherein the second piece (106) comprises one or more shoulder straps (see shoulder straps: 116, 118 in figure 1).  

 	In regard to claim 5, Hendrickson teaches wherein the lower portion comprises a skirt (bottom portion 102 can be dress: paragraph 0025).  

 	In regard to claim 7, Hendrickson teaches wherein the upper outer layer and the upper inner layer comprise four layers of fabric (outer bodice/layer: 106 is made up of outer layer: 106, cup receiving pocket layer: 130, inner bodice layer: 108, cup layer: 124/126, bottom hem turned back layer: 121, edge trimmed binding: paragraph 0034)(inner layer/bodice is made up of bodice outer layer: 200, hem creating chest band: 704 and elastic inserted in 704: see paragraphs 0047 and 0077-0078).  

 	In regard to claim 8, Hendrickson teaches wherein the upper outer layer and the upper inner layer each comprise two to four layers of fabric (outer bodice/layer: 106 is made up of outer layer: 106, cup receiving pocket layer: 130, inner bodice layer: 108, cup layer: 124/126, bottom hem turned back layer: 121, edge trimmed binding: paragraph 0034)(inner layer/bodice is made up of bodice outer layer: 200, hem creating chest band: 704 and elastic inserted in 704: see paragraphs 0047 and 0077-0078).  

 	In regard to claim 9, Hendrickson teaches wherein the upper inner layer comprises two to four layers of fabric (inner layer/bodice is made up of bodice outer layer: 200, hem creating chest band: 704 and elastic inserted in 704: see paragraphs 0047 and 0077-0078).  

 	In regard to claim 10, Hendrickson teaches wherein the upper outer layer and upper inner layer are configured to overlap along their respective front portions when worn but not attach along the respective front portions (upper outer layer/bodice: 106 and upper inner layer/bodice: 200 overlap along the front portions, but are not attached: front portions are area along center and lower bodices of upper and inner bodices).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson (US 2009/0265831) in view of Buchanan (US 2,213,900).
Hendrickson teaches a nursing article wherein the lower portion can be sleepwear (paragraph 0025), but fails to teach the lower portion being shorts or pants.
 In regard to claim 6, Buchanan teaches that sleepwear can be legged type pajamas, which would create a lower pant portion (see figures 1-4 and page 1, column 1, lines 1-4).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sleepwear of Hendrickson having legged pant portions as taught by Buchanan, since the lower portion of Hendrickson being pajama pants attached to the upper inner bodice would provide a sleepwear garment with breast feed capabilities. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732